DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (United States Patent Application Publication No. US 2006/0216897 A1, hereinafter “Lee”) in view of Bedell et al. (United States Patent Application Publication No. US 2009/0186455 A1, hereinafter “Bedell”).
In reference to claim 1, Lee discloses a similar device.  Figures 4A-4B and 6A-6B of Lee disclose a semiconductor device which comprises a plurality of vertically stacked nanowires (fig. 4A-4B: 112a, 112b, 114b, 114d; fig. 6A-6B: 212a-212c, 214b, 214d, 214f) disposed above a substrate (110).  Each of the nanowires comprises a discrete channel region (fig. 4A-4B: 112a, 112b; fig. 6A-6B: 212a-212c) disposed in the nanowire.  The channel region (fig. 4A-4B: 112a, 112b; fig. 6A-6B: 212a-212c) has a length and a perimeter orthogonal to the length with a perimeter having a first geometry (round – abstract, p. 1, paragraph 3, p. 4, paragraph 71; p. 5, paragraph 74).  A pair of source or drain regions (fig. 4A-4B: 114b, 114d; fig. 6A-6B: 214b, 214d, 214f) disposed in the nanowire on either side of the channel region (fig. 4A-4B: 112a, 112b; fig. 6A-6B: 212a-212c) with each of the source or drain regions (fig. 4A-4B: 114b, 114d; fig. 6A-6B: 214b, 214d, 214f) comprising a portion having a perimeter orthogonal to the length of the channel region with the perimeter having a second geometry (square – p. 4, paragraph 63 and fig. 10).  The perimeters of the portions of the source or drain regions (fig. 4A-4B: 114b, 114d; fig. 6A-6B: 214b, 214d, 214f) have a second geometry (square) different than the first geometry (round) of the perimeter of the channel region (fig. 4A-4B: 112a, 112b; fig. 6A-6B: 212a-212c).  A gate electrode stack (20, 30) surrounds and is in contact with the entire perimeter of each of the channel regions (fig. 4A-4B: 112a, 112b; fig. 6A-6B: 212a-212c).  Lee does not disclose that a pair of spacers is adjacent the gate electrode stack (20, 30).  However Bedell discloses that forming spacers between the gate electrode and the source and drain regions prevents short circuiting between these regions (p. 1, paragraph 2) thus avoiding malfunction.  In view of Bedell, it would therefore be obvious to implement a pair of spacers adjacent the gate electrode stack and the source and drain regions in the device of Lee.  
With regard to claim 2, the first geometry comprises a curved surface (round – p. 4, paragraph 71; p. 5, paragraph 74) while the second geometry comprises a flat surface (square – p. 4, paragraph 63 and fig. 10).
In reference to claim 3, in the device of Lee constructed in view of Bedell, there is an intervening semiconductor material (fig. 4A-4B of Lee: 114c; fig. 6A-6B of Lee: 214c, 214e) between and in contact with the plurality of vertically stacked nanowires but not along sidewalls of the nanowires at a location beneath the pair of spacers.
With regard to claim 4, Lee discloses that the nanowire channel regions (fig. 4A-4B: 112a, 112b; fig. 6A-6B: 212a-212c) are circular (abstract, p. 1, paragraph 3); thus meeting the limitation that each of the channel regions has a width and a height with the width being approximately the same as the height.  Lee also discloses that the source and drain regions (fig. 4A-4B: 114b, 114d; fig. 6A-6B: 214b, 214d, 214f) have a square shape (p. 4, paragraph 63 and fig. 10); thus meeting the limitation that each of the portions of the source or drain regions has a width and a height with the width being approximately the same as the height.
In reference to claim 5, the channel regions (fig. 4A-4B of Lee: 112a, 112b; fig. 6A-6B of Lee: 212a-212c) and source/drain regions (fig. 4A-4B: 114b, 114d; fig. 6A-6B: 214b, 214d, 214f) of Lee all have a width and a height.  Lee does not disclose that the width of each channel region is substantially greater than the height.  Lee also does not disclose that the width of each source/drain region is substantially greater than the height.  Although Lee does not teach the exact relative dimensions as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the relative widths and heights of the channel regions and the source/drain regions such that each width is substantially greater than the height is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Lee and Bedell.
With regard to claim 7, the channel regions (fig. 4A-4B of Lee: 112a, 112b; fig. 6A-6B of Lee: 212a-212c) and source/drain regions (fig. 4A-4B: 114b, 114d; fig. 6A-6B: 214b, 214d, 214f) of Lee all have a width and a height.  Lee does not disclose that the width of each channel region is substantially less than the height.  Lee also does not disclose that the width of each source/drain region is substantially less than the height.  Although Lee does not teach the exact relative dimensions as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the relative widths and heights of the channel regions and the source/drain regions such that each width is substantially less than the height is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Lee and Bedell.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Bedell as applied to claim 5 above and further in view of Bangsaruntip et al. (United States Patent Application Publication No. US 2011/0278539 A1, hereinafter “Bangsaruntip”).
In reference to claim 6, Lee discloses that the each of the nanowires consists essentially of silicon (p. 4, paragraph 71; p. 5, paragraph 74).  Lee does not disclose that the each of the nanowires consists of a perimeter along the width of each of the source and drain regions that comprises exposed <110> silicon surfaces, and a perimeter along the height of each of the source and drain regions that comprises exposed <100> silicon surfaces.  However Bangsaruntip discloses the known use of nanowire materials which consists of a perimeter along the width of each of the source and drain regions that comprises exposed <110> silicon surfaces, and a perimeter along the height of each of the source and drain regions that comprises exposed <100> silicon surfaces (p. 2, paragraph 18).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use a nanowire material which consists of a perimeter along the width of each of the source and drain regions that comprises exposed <110> silicon surfaces, and a perimeter along the height of each of the source and drain regions that comprises exposed <100> silicon surfaces.  Therefore claim 6 is not patentable over the above cited references.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Bedell as applied to claim 7 above and further in view of Bangsaruntip et al. (United States Patent Application Publication No. US 2011/0272673 A1, hereinafter “Bangsaruntip 673”).
In reference to claim 8, Lee discloses that the each of the nanowires consists essentially of silicon (p. 4, paragraph 71; p. 5, paragraph 74).  Lee does not disclose that the each of the nanowires consists of a perimeter along the width of each of the source and drain regions that comprises exposed <010> silicon surfaces, and a perimeter along the height of each of the source and drain regions that comprises exposed <110> silicon surfaces.  However Bangsaruntip 673 discloses the known use of nanowire materials which consists of a perimeter along the width that comprises exposed <100> silicon surfaces, and a perimeter along the height that comprises exposed <110> silicon surfaces (p. 2, paragraph 12).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use a nanowire material which consists of a perimeter along the width of each of the source and drain regions that comprises exposed <100> silicon surfaces, and a perimeter along the height of each of the source and drain regions that comprises exposed <110> silicon surfaces.  Therefore claim 8 is not patentable over the above cited references.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Bedell as applied to claim 1 above and further in view of Cohen et al. (United States Patent Application Publication No. US 2010/0052018 A1, hereinafter “Cohen”).
In reference to claim 9, Lee discloses that the each of the nanowires consists essentially of silicon (p. 4, paragraph 71; p. 5, paragraph 74).  Lee does not disclose that the entire perimeter of each of the portions of the source or drain regions is an exposed <111> silicon surface.  However Cohen discloses the known use of <111> silicon for nanowire material (p. 4, paragraph 52).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use a nanowire material such that the entire perimeter of each of the portions of the source or drain regions is an exposed <111> silicon surface.  Therefore claim 9 is not patentable over the above cited references.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Bedell as applied to claim 1 above and further in view of Bedell.
In reference to claim 10, Lee discloses the use of a metal gate (20) in the gate stack (20, 30) and that each of the nanowires consists essentially of silicon (p. 4, paragraph 71; p. 5, paragraph 74).  Lee discloses a gate dielectric (30) in the gate stack (20, 30) but does not disclose that the gate dielectric (30)  is made of a high-K material.  However Bedell discloses the known use of high-K gate dielectric materials (p. 3, paragraph 64).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use a high-K material for the gate dielectric material.  Therefore claim 10 is not patentable over the above cited references.

Claims 11-20 are rejected as being unpatentable over of Pocrass (United States Patent Application Publication No. US 2006/0149895 A1, hereinafter “Pocrass”) in view of Lee and further in view of Yang et al. (United States Patent Application Publication No. US 2011/0233512 A1, hereinafter “Yang”) and further in view of Bedell. 
In reference to claim 11, Pocrass discloses a similar device.  Figure 1 of Pocrass discloses (p. 2-3, paragraph 33) a computing device with a component/chip (15 or 40) coupled to a board (7).  Pocrass does not disclose that the component comprises a plurality of vertically stacked nanowires disposed above a substrate, each of the nanowires comprising a discrete channel region disposed in the nanowire, the channel region having a length and a perimeter orthogonal to the length, wherein the perimeter of the channel region has a first geometry; a pair of source or drain regions disposed in the nanowire, on either side of the channel region, each of the source or drain regions comprising a portion having a perimeter orthogonal to the length of the channel region, wherein the perimeters of the portions of the source or drain regions have a second geometry different than the first geometry of the perimeter of the channel region; a gate electrode stack surrounding and in contact with the entire perimeter of each of the channel regions; and a pair of spacers adjacent the gate electrode stack.  However figures 4A-4B and 6A-6B of Lee disclose a semiconductor device which comprises a plurality of vertically stacked nanowires (fig. 4A-4B: 112a, 112b, 114b, 114d; fig. 6A-6B: 212a-212c, 214b, 214d, 214f) disposed above a substrate (110).  Each of the nanowires comprises a discrete channel region (fig. 4A-4B: 112a, 112b; fig. 6A-6B: 212a-212c) disposed in the nanowire.  The channel region (fig. 4A-4B: 112a, 112b; fig. 6A-6B: 212a-212c) has a length and a perimeter orthogonal to the length with a perimeter having a first geometry (round – abstract, p. 1, paragraph 3, p. 4, paragraph 71; p. 5, paragraph 74).  A pair of source or drain regions (fig. 4A-4B: 114b, 114d; fig. 6A-6B: 214b, 214d, 214f) disposed in the nanowire on either side of the channel region (fig. 4A-4B: 112a, 112b; fig. 6A-6B: 212a-212c) with each of the source or drain regions (fig. 4A-4B: 114b, 114d; fig. 6A-6B: 214b, 214d, 214f) comprising a portion having a perimeter orthogonal to the length of the channel region with the perimeter having a second geometry (square – p. 4, paragraph 63 and fig. 10).  The perimeters of the portions of the source or drain regions (fig. 4A-4B: 114b, 114d; fig. 6A-6B: 214b, 214d, 214f) have a second geometry (square) different than the first geometry (round) of the perimeter of the channel region (fig. 4A-4B: 112a, 112b; fig. 6A-6B: 212a-212c).  A gate electrode stack (20, 30) surrounds and is in contact with the entire perimeter of each of the channel regions (fig. 4A-4B: 112a, 112b; fig. 6A-6B: 212a-212c).  Yang discloses that nanowires have the benefit of sub 100 nm features (p. 1, paragraph 11) which is desirable in the art since devices and circuits are striving towards greater packing densities (p. 1, paragraph 10).  In view of Yang, it would therefore be obvious to implement the vertically stacked nanowire circuitry described in Lee for the circuitry in the component/logic chip (15) coupled to a board (7) in the computing device of Pocrass.  Lee does not disclose that a pair of spacers is adjacent the gate electrode stack (20, 30).  However Bedell discloses that forming spacers between the gate electrode and the source and drain regions prevents short circuiting between these regions (p. 1, paragraph 2) thus avoiding malfunction.  In view of Bedell, it would therefore be obvious to implement a pair of spacers adjacent the gate electrode stack and the source and drain regions in the device of Pocrass constructed in view of Lee and Yang.
With regard to claim 12, Pocrass discloses (p. 2-3, paragraph 33) a memory (13) coupled to the board (7).
With regard to claim 13, Pocrass discloses (p. 3, paragraph 34) a communication chip (40) coupled to the board (7).
In reference to claim 14, Pocrass discloses (p. 2-3, paragraph 33) a camera is coupled to the board (7) via the connectors (9, 11).
With regard to claim 15, Pocrass discloses (p. 2-3, paragraph 33) a battery (19) coupled to the board (7).
In reference to claim 16, Pocrass discloses (p. 3, paragraph 34) an antenna (41) coupled to the board (7).
With regard to claim 17, the component (15) of Pocrass is a logic chip (p. 2-3, paragraph 33) which is a packaged integrated circuit die.  The component (40) of Pocrass is a communication chip (p. 4, paragraph 34) which is a packaged integrated circuit die.
In reference to claim 18, the component (40) of Pocrass is a communication chip (p. 4, paragraph 34).
With regard to claim 19, Pocrass discloses that the computing device is a desk top computer or a laptop (p. 2-3, paragraph 33).
With regard to claim 20, Lee disclose that the first geometry comprises a curved surface (round – Lee, see p. 4, paragraph 71; p. 5, paragraph 74) while the second geometry comprises a flat surface (square – Lee, see p. 4, paragraph 63 and fig. 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMAD M HOQUE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        

/KEVIN QUINTO/Examiner, Art Unit 2817